Per Curiam.
Upon consideration of Appellant's response to the Court's order of January 14, 2019, the Court has determined that the appeal is untimely.
In order to timely invoke the Court's appellate jurisdiction, a notice of appeal must be filed within 30 days of rendition of the order to be reviewed. Fla. R. App. P. 9.110(b). The thirtieth day following rendition of the order on appeal was January 2, 2019. Thus, the notice of appeal, filed on January 3, 2019, failed to invoke the Court's appellate jurisdiction in a timely manner. Accordingly, the appeal is dismissed.
Roberts, Wetherell, and Makar, JJ., concur.